Case 4:18-cv-00243-TWP-DML Document 67 Filed 05/26/20 Page 1 of 2 PageID #: 937




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 REBECCA WOODRING,                           )
                                             )
               Plaintiff,                    )
                                             )
 v.                                          )       Case No. 4:18-cv-00243-TWP-DML
                                             )
 JACKSON COUNTY, INDIANA                     )
                                             )
               Defendant.                    )

                                     NOTICE OF APPEAL

        Pursuant to Fed. R. App. P. 3, Defendant Jackson County, Indiana (“Defendant”), by and

 through the undersigned counsel, hereby notices its appeal to the United States Court of Appeals

 for the Seventh Circuit from this Court’s Order (dkt. 63) granting Plaintiff’s Motion for Summary

 Judgment and denying Defendant’s Motion for Summary Judgment, and this Court’s entry of Final

 Judgment (dkt. 64).

                                      Respectfully submitted,

                                             /s/ Daniel J. Schmid
                                             Horatio G. Mihet
                                             Roger K. Gannam
                                             Daniel J. Schmid
                                             LIBERTY COUNSEL
                                             P.O. Box 540774
                                             Orlando, FL 32854
                                             Phone: (407) 875-1776
                                             Facsimile: (407) 875-0770
                                             Email: hmihet@lc.org
                                                    rgannam@lc.org
                                                    dschmid@lc.org
                                                    court@lc.org

                                             Attorneys for Defendant Jackson County, Indiana
Case 4:18-cv-00243-TWP-DML Document 67 Filed 05/26/20 Page 2 of 2 PageID #: 938




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of May, 2020, I caused a true and correct copy of the

 foregoing to be electronically filed with this Court. Service will be effectuated via this Court’s

 ECF/electronic notification system on all counsel of record.


                                              /s/ Daniel J. Schmid
                                              Daniel J. Schmid
